SECOND DIVISION
                             RICKMAN, C. J.,
                        MILLER, P. J., and PIPKIN, J.

                  NOTICE: Motions for reconsideration must be
                  physically received in our clerk’s office within ten
                  days of the date of decision to be deemed timely filed.
                             https://www.gaappeals.us/rules



                                                                      July 1, 2022




In the Court of Appeals of Georgia
 A22A0189. JOHNSON v. LINDSAY POPE BRAYFIELD &
     ASSOCIATES, INC. et al.

      RICKMAN, Chief Judge.

      Appellant Gary W. Johnson brought this action for discrimination, wrongful

discharge and defamation against his former employer, Lindsay Pope Brayfield &

Associates, Inc. (LPB), and others. On appeal from the grant of summary judgment

to defendants, Johnson argues that the trial court erred because the Georgia Equal

Employment for Persons with Disabilities Code (OCGA § 34-6A-1 et seq. [the

“Georgia Act”]) required defendants to make reasonable accommodation for his

hearing loss and because questions of material fact also remain concerning his

wrongful discharge and defamation claims. We find no error and affirm.
      “Summary judgment is proper when there is no genuine issue of material fact

and the movant is entitled to judgment as a matter of law. We review a grant or denial

of summary judgment de novo and construe the evidence in the light most favorable

to the nonmovant.” (Citations omitted.) McRae v. Hogan, 317 Ga. App. 813, 815 (1)

(732 SE2d 853) (2012).

      So viewed, the record shows that LPB, an architectural firm, employs more

than 30 people. Johnson, a licensed architect, began working with the firm in 2016.

He suffers from hearing loss and tinnitus and informed the company on an emergency

information form that he was hearing-impaired. In 2017, Johnson obtained hearing

aids, which pick up sound in his vicinity as well as ambient sounds in the distance,

but he can neither adjust them nor control frequencies or volume. Without them,

Johnson can engage in conversation only by reading lips. Johnson’s workstation was

on the third floor next to another employee, Jim Lord. LPB’s president, Winford

Lindsay, was Johnson’s supervisor, and Lindsay also supervised Lord. Johnson never

received a written performance evaluation, but he received a bonus at the end of each

calendar year.

      In November 2017, Lindsay told Johnson that Lord had complained about the

“noise [Johnson] generated” and had asked to be relocated. Lindsay asked Johnson

                                          2
to “cut back” on his noisemaking and to try not to speak loudly, suggesting that his

tendency to do so may have been linked to his use of hearing aids. Two days later,

Lindsay told Johnson that due to a “reorganization,” Johnson should consider moving

to a workstation on the first floor. Johnson visited that location and found that it had

a glass wall, was close to the street, and had exposed metal and duct work with no

acoustic panels and wood and ceramic floors, and lacked rugs or carpets. Johnson

also observed other sources of noise, including street traffic, and noted that he would

be seated across from the elevator and two restrooms, with frequent deliveries and

visitors via the front door. Another employee on the first floor described the location

as “a lot louder” than the third and “a distracting place to work,” and said that

Johnson would likely not be able to “tune out” the noise or to perform his job

properly there.

      Johnson told Lindsay that he could not work on the first floor because of the

noise there and remained on the third floor for a while. In December 2018, however,

Lindsay again proposed that Johnson relocate to the first floor. In an email dated

January 4, 2019, Johnson responded with a request that he remain on the third floor.

Lindsay responded that he was not “happy with [Johnson’s] reply” and asked that

Johnson let him know if the proposed move was “a deal breaker.” In an email sent to

                                           3
the print room manager, however, Lindsay characterized Johnson’s response as

“grumbling” and asked the manager to move Johnson’s items to the first floor work

station on January 5.

      On arriving on the third floor of the office that day, Johnson discovered that

many of his items had been moved, went down to the first floor, and yelled at the

manager, who was still in the process of moving Johnson’s things. In the course of

this altercation, Johnson told the manager that he was going to resign and that “he

was done working here.” Shortly afterward, Johnson apologized and asked for some

boxes. The manager contacted another employee, who called Lindsay. Lindsay

emailed the other principals at LPB to inform them that Johnson “[s]aid he was

quitting” and directed the IT manager to “unplug [Johnson] asap.” A few minutes

later, Lindsay sent another email stating, “No two weeks/severance. He quit, or if he

equivocates on that, he is fired for cause.” After a series of emails as to whether

Johnson had quit or had been fired, Lindsay noted that he “was happy to hear

[Johnson] was quitting (no severance required), so [I] enacted the departing employee

protocol.”

      On the following day, Lord emailed the principals as follows:



                                         4
      In light of the events at the office yesterday with Gary Johnson[,] I will
      work from home tomorrow, Monday[,] and perhaps longer. His behavior
      yesterday was described to me as a RAMPAGE. I don’t feel the office
      is a secure environment. Gary Johnson is clearly mentally ill,
      aggressive[,] and a strong proponent of the NRA. He has brought
      firearms (plural) to the office previously, and he has an active key fob
      in his possession. I was told that he threatened some unpleasant
      interaction with [Lindsay for] Monday morning. Don’t be fooled if he
      cools down and apologizes. Gary Johnson is unstable and a strong
      candidate for a mass shooting.


On January 7, Lindsay informed Johnson that he had accepted his resignation in

accordance with Johnson’s “public notice” and gave Johnson additional instructions

as to the end of his employment.

      Johnson filed suit against LPB, Lord, and others, alleging discrimination under

the Georgia Act, wrongful discharge, libel, and tortious interference with an

employment relationship. Defendants moved for summary judgment. After a hearing,

the trial court granted the motion on the grounds that the Act did not require LPB to

make reasonable accommodation for Johnson, who was an at-will employee, and that

the statements in Lord’s email were hyperbolic expressions of opinion not published

to a third party and thus not actionable. This appeal followed.



                                          5
      1. Johnson first argues that because the Georgia Act prohibits discrimination

on the basis of a disability, defendants were obligated to provide reasonable

accommodation for his disability. We disagree.

      Although the federal Americans with Disabilities Act (“ADA”), 42 USC §

12101 et seq., contains a provision requiring an employer to make reasonable

accommodation for an employee with a disability, see id. at § 12112 (b) (5) (A), the

Georgia Act contains no such requirement.

      The principles governing our analysis of the relevant statutory provision,

OCGA § 34-6A-4, are familiar:

      When we consider the meaning of a statute, we must presume that the
      General Assembly meant what it said and said what it meant. To that
      end, we must afford the statutory text its plain and ordinary meaning, we
      must view the statutory text in the context in which it appears, and we
      must read the statutory text in its most natural and reasonable way, as an
      ordinary speaker of the English language would. . . Applying these
      principles, if the statutory text is clear and unambiguous, we attribute to
      the statute its plain meaning, and our search for statutory meaning is at
      an end.


(Citations and punctuation omitted.) Deal v. Coleman, 294 Ga. 170, 172-173 (1) (a)

(751 SE2d 337) (2013). Specifically, and consistent with the fundamental separation


                                          6
of powers between legislative and judicial branches of government, a court “cannot

add language to a statute by judicial decree.” Moosa Co. v. Commr. of Ga. Dept. of

Revenue, 353 Ga. App. 429, 432 (838 SE2d 108) (2020). Expert commentators have

noted, moreover, that the Georgia Act is “unique,” with “[n]o other state law or

regulation” defining disabilities in the same way. James Wimberly, Georgia

Employment Law (4th ed. 2008), § 7:18, p. 396; see also Bowers v. Estep, 204 Ga.

App. 615, 619 (3) (420 SE2d 336) (1992) (given the unambiguous exclusion of

disorders such as claustrophobia and depression from OCGA § 34-6A-2 (2)’s

definition of “mental impairment,” a plaintiff could not maintain his discrimination

claim under the Georgia Act arising from those conditions).

      With these principles in mind, we turn to OCGA § 34-6A-4, which provides

in relevant part:

      (a) No employer shall fail or refuse to hire nor shall any employer
      discharge or discriminate against any individual with disabilities with
      respect to wages, rates of pay, hours, or other terms and conditions of
      employment because of such person’s disability unless such disability
      restricts that individual’s ability to engage in the particular job or
      occupation for which he or she is eligible; nor shall any employer limit,
      segregate, or classify individuals with disabilities in any way which
      would deprive or tend to deprive any individual with disabilities of
      employment opportunities or otherwise affect employee status because

                                         7
      of such person’s disability, unless such disability constitutes a bona fide
      and necessary reason for such limitation, segregation, or classification.


(Emphasis supplied.) The same subsection also provides that it “shall not be

construed to require any employer to modify his or her physical facilities or grounds

in any way or exercise a higher degree of caution for an individual with disabilities

than for any person who is not an individual with disabilities[.]” Id.

      On its face, the statute does not require an employer to “accommodate” a

disabled employee; rather, the statute requires only that the employer not

“discriminate,” nor “limit, segregate, or classify” a disabled person so as to “deprive

[that person] of employment opportunities or otherwise affect employee status

because of such person’s disability[.]” OCGA § 34-6A-4 (a). The statute being “clear

and unambiguous,” “our search for statutory meaning is at an end.” Deal, 294 Ga. at

173 (1) (a).

      It is well-established that the burden of persuading a trier of fact that an

employer “has intentionally discriminated against” an employee on the basis of a

handicap “remains with [the employee] at all times.” Shaw v. W. M. Wrigley, Jr., Co.,

183 Ga. App. 699, 700 (1) (359 SE2d 723) (1987). Here, Johnson was asked to

relocate to the first floor, where two other construction managers were already

                                          8
working. Even at the time (December 2018), Johnson did not dispute management’s

claim that his move to the first floor would “better align individuals with working

groups.” But even if Johnson had a factual basis for concluding that his request to

remain on the third floor was reasonable, he cannot show that defendants violated the

law in refusing to accommodate him. The Georgia Act is not “ambiguous” in failing

to speak on the matter of reasonable accommodation, and we cannot fill that silence,

maintained for more than 40 years,1 with a penalty for an employer’s decision not to

accommodate on routine matters such as an office assignment. As the Supreme Court

of Georgia recently emphasized, “it is not for this Court to expand or contract the

scope of the General Assembly’s legislative enactments, unless the policy choices it

makes by enacting statutes exceed its constitutional authority.” McEntyre v. Sam’s

East, Inc., 313 Ga. 429, 432-433 (2) (a) (870 SE2d 385) (2022).

      Our conclusion that the Georgia Act does not require an employer to make

“reasonable accommodation” for a disabled employee is supported by our decision

in Allen v. Bergman, 198 Ga. App. 57 (400 SE2d 347) (1990), where we held that a

visually impaired teacher was not authorized to maintain a cause of action against a


      1
        See, for example, the revisions made to OCGA § 34-6A-4 at Ga. L. 1989 p.
14, § 34 and Ga. L. 1995, p. 1302, § 4.

                                         9
county school board that transferred her to a school more distant than that to which

she had previously been assigned. Id. at 57-58 (2). The employment contract in Allen

gave the school system “the right to place [the plaintiff] anywhere in the system based

on the needs of the system.” Id. at 58 (2). Although that plaintiff argued that “the

defendants discriminated against her because of her visual problem,” we noted that

she had “produced no evidence to show she was treated any differently from any

able-bodied employee of defendants.” Id. Likewise, defendants’ request that Johnson

move to a workstation where others of the same rank and responsibility were already

sitting does not amount to treating him “differently from any [other] able-bodied

employee[.]” Id.

      In short, based on the unambiguous terms of the Georgia Act, defendants had

no legal responsibility to accommodate Johnson’s request that he not be reassigned

from the third floor to the first floor. Because the only basis for plaintiff Johnson’s

discrimination claim was defendants’ failure to accommodate him in this way, the

trial court did not err when it concluded that the employer was entitled to summary

judgment on his discrimination claims.2

      2
        As the foregoing makes clear, we cannot participate in the dissent’s search for
legislative intent in the preamble. We have seen no case using a preamble as a source
for adding missing terms to an unambiguous statute. See, e.g., Murphy v. Murphy,

                                          10
      2. As a general rule, “the employee-at-will doctrine preclude[s] employees from

bringing a tort action against their employers for wrongful discharge.” Reilly v. Alcan

Aluminum Corp., 272 Ga. 279, 280 (1) (528 SE2d 238) (2000); see also OCGA § 34-

7-1. Johnson’s wrongful discharge claim was based solely on his employer’s failure

to make a reasonable accommodation for his hearing loss, which we have determined

cannot support a discrimination claim. Because the basis of his claim was thus not his

opposition to any “practice made an unfair employment practice by” the Georgia Act,

which is the prerequisite for a claim that a firing was retaliatory, OCGA § 34-6A-5,3

the trial court also did not err in granting summary judgment on Johnson’s wrongful

discharge claim. See Reilly, 272 Ga. at 280-281 (1) (the specific provisions of the

Georgia age discrimination statute show that the General Assembly “did not intend



295 Ga. 376, 377 (761 SE2d 53) (2014) (referring to preamble to help determine the
retroactivity of an amendment); Perdue v. Baker, 277 Ga. 1, 2 (586 SE2d 606) (2003)
(discussing uncodified Act, rather than its preamble, to explain the history of a
dispute). Compare Crews v. Wahl, 238 Ga. App. 892, 897-898 (2) (520 SE2d 727)
(1999) (preamble to OCGA § 43-3-32 (a) supports the omission of some
communications between an accountant and a client from the categories protected by
the statute).
      3
       The statute provides: “No employer shall discharge, expel, refuse to hire, or
otherwise discriminate against any person or applicant for employment because such
person has opposed any practice made an unfair employment practice by this
chapter[.]”

                                          11
for age-discrimination to provide the basis for a tort of wrongful discharge in this

State”).

      3. Johnson also argues that the trial court erred when it granted summary

judgment on his defamation claim. Again, we disagree.

      Generally, there are four elements in a cause of action for defamation:
      (1) a false and defamatory statement concerning the plaintiff; (2) an
      unprivileged communcation to a third party; (3) fault by the defendant
      amounting at least to negligence; and (4) special harm or the
      actionability of the statement irrespective of special harm.


(Citation and punctuation omitted.) Swanson Towing &Recovery, LLC v. Wrecker I,

Inc., 342 Ga. App. 6, 10 (2) (802 SE2d 300) (2017). “A defamation action will lie

only for a statement of fact. This is because a statement that reflects an opinion or

subjective assessment, as to which reasonable minds could differ, cannot be proved

false.” Id. at 10 (2) (a). “An assertion that cannot be proved false cannot be held

libelous . . . , however unreasonable the opinion or vituperous the expressing of it

may be.” (Citation and punctuation omitted.) Gast v. Brittain, 277 Ga. 340, 341 (589

SE2d 63) (2003). A statement of opinion may be actionable, then, if it “can

reasonably be interpreted as stating or implying defamatory facts about plaintiff” and




                                         12
is capable of being proven false. (Citation and punctuation omitted.) Bryant v. Cox

Enterprises, 311 Ga. App. 230, 235 (III) (715 SE2d 458) (2011).

      Here, Lord’s statement that Johnson had gone on a “rampage” was a subjective

assessment of Johnson’s behavior. Likewise, Lord’s assertion that Johnson was “a

strong candidate for a mass shooting” was an expression of opinion. See Swanson

Towing, supra, 342 Ga. App. at 11 (2) (a) (statement that plaintiffs had “no morals”

and were “mean, vulgar, demeaning crooks” was a matter of opinion); Bryant, supra,

311 Ga. App. at 242-243 (III) (newspaper column comparing plaintiff to a convicted

child serial killer was not defamatory). Lord’s statements that Johnson was “unstable”

and “clearly mentally ill” were hyperbolic, and the average person would not have

understood these characterizations as asserting that Johnson had been diagnosed with

any specific mental disorder. See Lucas v. Cranshaw, 289 Ga. App. 510, 514 (1) (659

SE2d 612) (2008) (“rhetorical hyperbole” cannot form the basis of a defamation

claim); Cook-Benjamin v. MHM Correctional Svcs., 571 Fed. Appx. 944, 947 (II)

(11th Cir. 2014) (statement that plaintiff was “crazy” was not actionable under




                                         13
Georgia defamation law). It follows that the trial court did not err when it granted

summary judgment on Johnson’s defamation claim.

      Judgment affirmed. Pipkin, J., concurs. Miller, P. J., concurs in Division 3 and

dissents as to Divisions 1 and 2.




                                         14
In the Court of Appeals of Georgia


 A22A0189.      JOHNSON v. LINDSAY POPE BRAYFIELD &

       ASSOCIATES, INC. et al.



      MILLER, Presiding Judge, concurring in part and dissenting in part.

       When the Georgia legislature enacted the Equal Employment for Persons with

Disabilities Code, it explicitly intended to protect the right of disabled employees to

fully participate in the workplace. The primary reason that an employee with a

disability needs reasonable accommodation is because of the disability itself. In my


                                          15
view, therefore, an employer’s refusal to provide reasonable accommodation is

inherently discriminatory and violates the Code, and I would reverse the trial court’s

dismissal of Johnson’s claims for employment discrimination and wrongful discharge.

Accordingly, I strongly dissent to Divisions 1 and 2 of the majority opinion.

      If an employee with a disability is able to perform the demands of their position

with reasonable accommodation, and the employer outrightly refuses to provide such

accommodation, this could surely be construed as evidence of disability

discrimination if the employee is knowingly placed in a position to fail at their job

duties. In such a case, the employee is effectively denied the opportunity to work

solely because of their disability. Johnson’s employer knew of his hearing impairment

and his use of hearing aids. After examining the noise level on the first floor, Johnson

repeatedly informed his supervisor that he would be unable to work effectively on the

first floor given the excessive noise. And Johnson made a simple request to remain

at his third floor workstation where he had been successfully performing his job for

years. Johnson’s request was neither onerous nor burdensome, and it did not engender

any cost to his employer. Further, Johnson did not refuse to work in the absence of

an accommodation, and he never notified his supervisor of any intention to quit his

job. Yet, LPB’s response to Johnson’s request was as callous as it was deliberate.

                                          16
Johnson’s supervisor labeled him a disgruntled employee, ordered that Johnson’s

work supplies be moved to the first floor during the weekend hours, and never even

considered any alternative placement for Johnson. This abject unfairness is the

essence of disability discrimination.

      The Code was enacted to address the interests of society in providing an

opportunity for disabled individuals to work. Dugger v. Delta Air Lines, Inc., 173 Ga.

App. 16, 18 (325 SE2d 394) (1984). Further, this Court is charged with interpreting

the law in accordance with both the text itself and “all that the text fairly implies.”

(Citation omitted). Monumedia II, LLC v. Dept. of Transp., 343 Ga. App. 49, 55 (1)

(806 SE2d 215) (2017). Although the Code does not define the term “discriminate,”

see OCGA §§ 34-6A-2, 34-6A-4, discrimination can encompass unfair or unjust

treatment. Specifically, the term “discrimination” can mean “the practice of treating

one person or group of people less fairly” than others, Collins Dictionary,4 or “the

unjust . . . treatment of different categories of people, especially on the grounds of .

. . disability.” The Oxford Dictionaries.5




      4
          https://www.collinsdictionary.com/dictionary/english/discrimination.
      5
          http://www.oxforddictionaries.com/definition/english/discrimination.

                                             17
      Thus, the question of whether Johnson faced disability discrimination is not

simply a matter of whether he was treated differently from the other employees, since

a person can also be discriminated against when they receive treatment that is unfair

or unjust. Because the term “discriminate” is capable of various meanings, this Court

has a duty to interpret the statute so as to carry out the legislative intent. Aldrich v.

City of Lumber City, 273 Ga. 461, 464 (542 SE2d 102) (2001). And this case poses

no difficulty in discerning the purpose of the Code — to eliminate employment

discrimination against persons with disabilities and to safeguard their right to

participate in the workplace.

      The uncodified preamble to the statute (Ga. Laws 1981, p. 1803) states:

      It is the intent of the General Assembly to guarantee to handicapped
      individuals the fullest participation in the social and economic life of the
      state and to guarantee their right to engage in remunerative employment.
      The right to lawful employment, without discrimination because of
      handicap, where the reasonable demands of the position do not require
      such a distinction, is hereby recognized as and declared to be the right
      of all the people of this state and it is the policy of this state to protect
      such rights.6



      6
       Grogan v. City of Dawsonville, 305 Ga. 79, 88 (3) (823 SE2d 763) (2019)
(uncodified language may be considered where a statute is ambiguous).

                                           18
      In the workplace, individuals with disabilities may not be equally situated to

those who have no such impairments. See OCGA § 34-6A-2 (3)-(4) (“Individual with

disabilities” means a person who has a record of a physical or mental impairment

which “substantially limits” one or more of the person’s major life activities,

including “working”). Nevertheless, these individuals are guaranteed the right to

engage in employment without discrimination, just as everyone else in the state of

Georgia. Ga. Laws 1981, p. 1803.

      Therefore, I would find that an employer’s obligation to provide reasonable

accommodation is impliedly embedded in the Code, so as to account for a person’s

disability. Any contrary interpretation strips the Code of its efficacy and largely

defeats its legislative purpose. It is patently unfair and unjust to deny an employee the

opportunity to work at their place of employment simply because they have disability-

related needs. In my judgment, therefore, LPB had a legal duty to reasonably

accommodate Johnson, and it is disingenuous to claim otherwise.7 See 14A C.J.S.

      7
       Thus, I would also reverse the trial court’s dismissal of Johnson’s claim for
wrongful discharge. Although Johnson was an at-will employee, the Code represents
a “public policy exception[] to the proposition that the employment of an at-will
employee can be terminated for any reason whatsoever or for no reason at all.”
Borden v. Johnson, 196 Ga. App. 288, 289-290 (1) (395 SE2d 628) (1990).
Therefore, Johnson could not lawfully be terminated where he opposed an “unfair
employment practice.” OCGA § 34-6A-5.

                                           19
Civil Rights § 315 (“An employer, under a state disability discrimination statute,

generally must make a reasonable accommodation for an employee’s disability,

unless to do so would impose undue hardship[.]”); Belton v. Ga., No. 1:10-CV0583-

RWS, 2012 WL 1080304, *9 (N.D. Ga. Mar. 30, 2012) (unpublished) (explaining,

for purposes of a claim under the ADA, that “a person with a disability may be the

victim of discrimination precisely because [he] did not receive disparate treatment

when [he] needed accommodation. In the context of disability, therefore, equal

treatment may not beget equality[.]”) (citation omitted).

      The Court’s decision today shows that it has made no meaningful attempt to

either confront the realities of disability discrimination or acknowledge that disabled

individuals who seek to work may have limitations that necessitate accommodation.

It is paradoxical and disturbing to allow covered employers to shirk all responsibility

to provide reasonable accommodation when requested, and yet expect individuals

with disabilities to “fully” participate in the economic life of this state. Yet, this is

precisely what the majority permits. Today’s decision could enable a covered

employer to wholly ignore an employee’s disability and their reasonable needs as a

disabled individual. Certainly, this is not the result that the General Assembly

intended when it sought to safeguard the employment rights of the disabled and

                                           20
protect them from discrimination in the workplace. Because I cannot agree to

perpetuate such inequity, I respectfully dissent.




                                         21